NOTE: Claim 25 has been canceled by Examiner’s amendment in the Notice of Allowance mailed on 11/20/2020 but was erroneously allowed. A corrected Notice of Allowance is herein set forth below that also enters the after NOA amendment filed on 01/07/2021.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 01/07/2021 has been entered. Claim 23 has been amended and Claim 25 has been canceled. Thus, Claims 16-24 and 26-36 have been amended and are currently pending and under examination.

Withdrawn Objections and Rejections
	Claim 16 has been amended on 11/06/2020 and thus the specification provides a proper antecedent basis. Accordingly, the objection to the specification has been withdrawn.
	Claims 16-36 have been amended on 11/06/2020 to obviate minor informalities. Thus, the objection of the claims has been withdrawn.
	Amendment of Claim 16 now complies with the written description. Accordingly, the 112(a) rejection of Claims 16-24 and 26-36 has been withdrawn.

	The amendment of Claims 16 and 22-23 on 11/06/2020 and 01/07/2021 obviates the improper dependency of Claims 22-23 and thus the 112(d) rejection of Claim 22 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance has been set forth in the Office Action mailed 08/11/2020 and is reiterated herein.
The following closest prior art references are:
Lukić (Lukić, I. et al. “Calcium diglyceroxide synthesized by mechanochemical treatment, its characterization and application as catalyst for fatty acid methyl esters production” Fuel 165 (2016) 159–165), Published online Oct. 15, 2015; cited in IDS 03/28/2019)
Patent number JP2009297669A (JP’669 hereinafter, Published Dec. 12, 2009; cited in the last Office Action)
Sánchez-Cantú (Sánchez-Cantú, M. et al. “Direct synthesis of calcium diglyceroxide from hydrated lime and glycerol and its evaluation in the transesterification reaction” Fuel 138 (2014) 126–133; cited in the last Office Action).
Lukić teaches a method for manufacturing calcium glyceroxide crystals by first milling a mixture of CaO and glycerol in a planetary ball mill in air 
JP’669 teaches a method for producing calcium diglyceroxide by placing limestone in isopropanol solution of glycerin and heating the reaction at a temperature of 50º C for 20 min (paragraph [0039] of the translation).
Sánchez-Cantú teaches a method for producing calcium diglyceroxide crystals by mixing hydrated lime with glycerin under mechanical stirring in a jacketed glass reactor in the 5-180 min range and at 30, 60 and 70º C (page 127, section 2.2).
However, none of the above prior art references teach or suggest the instantly claimed method for manufacturing calcium diglyceroxide crystals comprising milling a starting suspension at an ambient temperature of less than or equal to 50° C., in a three-dimensional liquid-phase microbead mill for a holding time of less than or equal to 15 min, wherein the starting suspension is calcium element source compound in suspension in glycerol or in a homogeneous mixture of glycerol (C3H8O3) and an anhydrous glycerol solvent; and recovering, at the outlet of the mill, a suspension of calcium diglyceroxide crystals.
Accordingly, the prior art references, alone or in combination neither anticipate nor reasonably make obvious the instantly claimed method for manufacturing calcium diglyceroxide crystals.



Conclusion
Claims 16-24 and 26-36 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622